Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 17, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160676
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 160676
                                                                    COA: 346661
                                                                    Livingston CC: 18-025036-FH
  KEVIN WHITE, JR.,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the September 12, 2019
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and
  we REMAND this case to the Court of Appeals for consideration of the issues raised by
  the prosecutor, but not addressed by that court in its initial review of this case. Contrary
  to the determinations of the trial court and the Court of Appeals, there is no record
  evidence that the defendant knew that the person to whom he delivered the controlled
  substance had moved from Macomb County to Livingston County and that the controlled
  substance would be consumed in Livingston County. Thus, the record does not support
  the Court of Appeals’ holding that the defendant intended the felony or acts done in
  perpetration of felony to have an effect in Livingston County. See MCL 762.8; People v
  McBurrows, 504 Mich 308 (2019).

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 17, 2020
           s0414
                                                                               Clerk